Citation Nr: 1605118	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  13-17 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a right elbow disability.

2. Entitlement to service connection for a left elbow disability.

3. Entitlement to service connection for a right wrist disability.

4. Entitlement to service connection for a left wrist disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1979 to July 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran's claims were initially adjudicated in July 2003, at which time the Veteran's service treatment records were unavailable.  In May 2012, the Veteran's service treatment records from his period of active duty service were obtained and associated with the evidentiary record. 

Under 38 C.F.R. § 3.156(c)(1) (2015), "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim...Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury or disease...."  The Board finds that the Veteran's service treatment records, which have now been obtained and associated with the Veteran's evidentiary file, are clearly relevant and of probative value to the Veteran's claims, as they demonstrate in-service complaints and findings regarding bilateral elbow and wrist disabilities.  The Board will therefore reconsider the Veteran's claims pursuant to 38 C.F.R. § 3.156(c).

In December 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

This is a paperless file located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.


FINDINGS OF FACT

1. It is at least as likely as not that the Veteran's congenital right elbow disability was subject to a superimposed injury during active duty service, which caused or contributed to his current right elbow disability.

2. It is at least as likely as not that the Veteran's congenital left elbow disability was subject to a superimposed injury during active duty service, which caused or contributed to his current left elbow disability.

3. It is at least as likely as not that the Veteran's congenital right wrist disability was subject to a superimposed injury during active duty service, which caused or contributed to his current right wrist disability.

4. It is at least as likely as not that the Veteran's congenital left wrist disability was subject to a superimposed injury during active duty service, which caused or contributed to his current left wrist disability.


CONCLUSIONS OF LAW

1. Service connection for a right elbow disability, to include arthritis, is warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2015).

2. Service connection for a left elbow disability, to include arthritis, is warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2015).

3. Service connection for a right wrist disability, to include arthritis, is warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2015).

4. Service connection for a left wrist disability, to include arthritis, is warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In general, service connection may not be granted for congenital or developmental defects, as they are not considered a disease or injury for the purpose of service connection.  See 38 C.F.R. § 3.303(c), 4.9.  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  Service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Here, the first element of Shedden is met, as arthritis of the bilateral elbows and bilateral wrists was diagnosed upon VA examination in September 2012, as confirmed by x-ray reports.

The Board notes that no disability of the right elbow, left elbow, right wrist, or left wrist was noted upon the Veteran's entrance to active duty.  See January 1979 enlistment examination report; see also January 1979 Report of Medical History.  However, a July 1979 Entrance Physical Standards Board Proceeding noted the Veteran had furnished a letter dated in December 1978 who rendered a consultation for examination for the Veteran's enlistment to the National Guard.  The letter was reported as stating x-rays of the Veteran's upper extremities showed an undeveloped head of the radius with overriding posterior articular end of the humerus, short bowed shaft of the radius with wide, flat articular end at the wrist, and undeveloped distorted articular end of the ulna at the wrist joint with dorsal displacement at the wrist joint.  The July 1979 Entrance Physical Standards Board noted a physical examination with x-rays revealed a congenital dislocation of the radial heads, bilaterally.  

The Veteran contends the exercises and drills during his basic training, including the large number of push-ups performed each day, permanently aggravated his bilateral elbow and wrist conditions.  See December 2015 videoconference hearing testimony.

In a September 2012 letter, the Veteran's private physician, Dr. A.E., noted the Veteran's congenital upper extremity deformities are plain to the naked eye.  She noted her review of the Veteran's service treatment records, including the July 1979 Entrance Physical Standards Board Proceeding, and that the Veteran had not been excluded from acceptance into boot camp, and that he had actively participated in all drills, including large numbers of push-ups.  Dr. A.E. opined, "In light of [the Veteran's] upper extremity deformities, stress from repetitive strenuous exercises like those that are required during Boot Camp participation[] can realistically cause repetitive motion injury which is a chronically painful disorder since [the] condition commonly occurs in people with normal upper extremity skeletature."  See also December 2015 videoconference hearing testimony (Veteran confirms Dr. A.E. was his treating physician); December 2012 Dr. A.E. letter opinion.

Upon VA examination in September 2012, the VA examiner opined that the Veteran's right elbow, left elbow, right wrist, and left wrist arthritis were less likely as not aggravated beyond their normal progression in the service "because the [V]eteran was given a profile to avoid strenuous activities as per medical records in 1979."  

However, the Board affords the September 2012 VA examiner's opinions little weight of probative value, as it finds the September 2012 VA examiner's negative opinions were based on an inaccurate reading of the evidence of record.  The Veteran's service treatment records do not indicate he was on a physical profile during his active duty service, to include during basic training.  A June 1979 service treatment record noted the Veteran was an AIT (Advanced Individual Training) student, complained of pain in both elbows, and was "supposed to be getting discharged...because of this."  No service treatment records dated prior to June 1979 noted any complaints of elbow or wrist pain, or any physical profile due to the elbows or wrists.  The July 1979 Entrance Physical Standards Board Proceeding noted under the "Recommendation" section the Veteran should be offered discharge due to his diagnosis, and then concluded, "If he should remain on active duty..., the profile limitations in Item 9 below apply."  Item 9 then listed a profile for no strenuous physical activity, and no overhead work, no pull-ups or push-ups.  Because the Veteran concurred with the proceedings and requested to be discharged, as reflected in Item 21 and his signature in Item 23, and was discharged from active duty service in July 1979, there is no indication such a physical profile was ever in place.  Therefore, the Board finds the evidence of record does not indicate the Veteran was excused from performing any of the required drills or strenuous activity during his active duty service.

Accordingly, the Board affords greater weight to Dr. A.E.'s September 2012 opinion, and finds it indicates that the Veteran's congenital bilateral elbow and bilateral wrist deformities were subject to a superimposed injury from his drills and push-ups during basic training in active duty service, satisfying the second Shedden element.  Such superimposed injury therefore caused or contributed to his current bilateral elbow and bilateral wrist diagnoses, the "repetitive motion injury" in his joints, to include arthritis.  Therefore, Dr. A.E.'s September 2012 opinion provides a medical nexus between the Veteran's current bilateral elbow and bilateral wrist disabilities and his in-service injury, satisfying the third Shedden element.

Considering the competent and credible evidence of record, including the lay statements of record and the objective medical evidence, the Board affords the Veteran the benefit of the doubt, and finds that the Veteran's current right elbow, left elbow, right wrist, and left wrist disabilities are related to his active duty military service.  Accordingly, the Board finds that a grant of service connection is warranted.


ORDER

Entitlement to service connection for a right elbow disability is granted.

Entitlement to service connection for a left elbow disability is granted.

Entitlement to service connection for a right wrist disability is granted.

Entitlement to service connection for a left wrist disability is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


